Citation Nr: 0905762	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-29 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition, 
and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1970 
and from May 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned at a Board video 
conference hearing in May 2005.  A transcript of that hearing 
has been associated with the claims folder.

In December 2005 and November 2007, the Board remanded the 
present matter for additional development and due process 
concerns.

Additional evidence was received by the Board in January 
2009.  The Veteran waived his right to have the evidence 
first reviewed by the RO.  


FINDINGS OF FACT

1.  The August 1993 Board decision denying service connection 
for a skin condition of the body was not timely appealed.

2.  The April 2001 rating decision denying service connection 
for PTSD was not timely appealed.

3.  Regarding claim for service connection for a skin 
condition, evidence received since the August 1993 Board 
decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim.

4.  For the PTSD claim, evidence received since the April 
2001 rating decision is new, relevant, and raises a 
reasonable possibility of substantiating the claim.

5.  The Veteran did not engage in combat with the enemy, and 
his claimed stressors have not been corroborated.

6.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.


CONCLUSIONS OF LAW

1.  The August 1993 and April 2001 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.302, 20.1103 (2008).

2.  The claim for service connection for a skin condition has 
not been reopened because evidence submitted since the August 
1993 rating decision is not new and material.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 
(2008).

3.  The claim for service connection for PTSD has been 
reopened because evidence submitted since the April 2001 
rating decision is new and material.  38 U.S.C.A.  § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

4.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the RO denied the Veteran's claim for service 
connection for a skin condition of the body in December 1990.  
The Veteran appealed and the Board denied the appeal in 
August 1993.  The RO denied service connection for PTSD in an 
April 2001 rating decision.  The Board and the RO notified 
the Veteran of the denials and his appellate rights; however, 
the Veteran did not initiate an appeal on either issue.  
Therefore, the Board's 1993 decision and the 2001 RO rating 
decision are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

The Veteran's claim to reopen service connection for a skin 
condition and PTSD was received in March 2002.  A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

A.  Skin Condition

The RO denied the Veteran's claim for service connection for 
a skin condition in a rating decision dated December 1990 
because there was no evidence showing any complaint or 
diagnosis of a skin condition of the back and trunk during 
service.  The Board affirmed the RO decision in August 1993.

Since the last final denial of service connection for a skin 
condition in August 1993, the Veteran has submitted VA 
outpatient treatment records, VA examinations, personal 
statements, testimony before the Board, and private treatment 
records.  

However, no evidence has been submitted beyond the Veteran's 
own statements to support a nexus between his skin condition 
and military service, thus the evidence is not "new" or 
"material."  Individuals are competent to report symptoms 
subject to personal observation.  However, as lay persons, 
they are not competent to offer opinions on medical diagnosis 
or causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Simply stated, the Veteran does not have the medical 
expertise to say that his skin condition was caused by or 
aggravated by service many years ago.  Therefore, though the 
evidence is new, it is not material to the claim.  

In this case, the Board finds that no new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) has been 
received since the August 1993 Board decision.  Simply 
stated, the evidence since the Board last denied this claim 
does not indicate that service connection for the Veteran's 
skin condition is warranted.  The appeal is denied.


B.  Post Traumatic Stress Disorder (PTSD)

The Veteran's claim for service connection for PTSD was 
denied in an April 2001 rating decision because the evidence 
failed to show a diagnosis of PTSD and failed to show 
precipitating stressful experiences in service.

Since the April 2001 rating decision, the Veteran has 
submitted VA outpatient treatment records, VA examinations, 
private treatment records, personal statements, and testimony 
before the Board.  The Veteran also submitted PTSD 
questionnaires detailing PTSD stressors as well as evidence 
of a diagnosis of PTSD.

The new evidence regarding the PTSD claim is extensive.  
Since the evidence is new and contributes to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's claimed PTSD, the claim is reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the Veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the Veteran may have argued the merits of his 
claim before the Board, reviewed the [independent 
medical opinion], submitted additional evidence in 
rebuttal, and stated that he had nothing further to 
present, the Board was nevertheless required under 
Bernard, to ask the Veteran if he objected to Board 
adjudication in the first instance.  [citations 
omitted].  Alternatively, failing to make that inquiry 
of the Veteran, the [Board] decision should, under 
Bernard, have explained, as part of its statement of 
reasons or bases, why there was no prejudice to the 
Veteran from its adjudication of the claim on the 
merits without first remanding the matter to the RO.

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the Veteran has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the Veteran has been 
prejudiced thereby.

In this case, the Veteran has been provided with pertinent 
laws and regulations regarding service connection.  He has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claim.  The Veteran's 
arguments have focused squarely on the issue of service 
connection, not whether new and material evidence has been 
submitted.  Therefore, the Board can proceed with this claim 
without prejudice to the Veteran.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a Veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that Veteran was 
stationed at the base).  In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

VA outpatient treatment records and a VA examination, dated 
June 2002, indicate that the Veteran has been diagnosed as 
having chronic PTSD due to an in-service stressor that has 
not been verified.

The Veteran served in Vietnam from November 1968 to May 1970.  
His DD-214 indicates that his primary occupation was sheet 
metal worker.  The evidence, including the medals and 
commendations awarded to the Veteran, does not demonstrate 
that the Veteran was engaged in combat with the enemy.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1991); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Due to the Veteran's lack of combat indicated in the service 
records, his testimony alone is insufficient proof of a 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  
Therefore, independent evidence is needed to verify the 
claimed in-service stressors.  

The Veteran has submitted statements containing information 
about several incidents he allegedly participated in or 
witnessed in Vietnam.  The RO attempted to obtain sufficient 
evidence to verify these incidents with the U.S. Army Joint 
Services and Research Center (JSRRC).

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21- 
1MR.IV.ii.1.D.14.C.

In his March 2002 PTSD questionnaire, the Veteran stated that 
he and fellow servicemen were held captive by Vietnamese in 
1968 while in Da Nang for rest and relaxation.  He listed 
another stressor as the loss of a close friend in 1968.

The Veteran had a VA exam in June 2002.  He reported his 
experience in the bar while on leave, stating that he was 
intimidated by a group of South Vietnamese and feared for his 
life.  He also reported memories of threats that divers would 
plant mines under the ship that he was stationed on.

Another PTSD questionnaire was submitted in April 2003.  The 
Veteran reported that in March 1969, he participated in a 
mission located in "Rocket Alley," upriver from Da Nang, to 
extract Marines.  The Veteran stated that he stood watch on 
the ship watching for enemy snipers.  He said he was 
terrified and feared for his life.

During the hearing before the undersigned in May 2005, the 
Veteran reported being able to see ammunition flying overhead 
at night while stationed in Vietnam.  He stated that he was 
on watch and had to stay combat ready at all times.  The 
Veteran testified that his ship was never under fire.  

The Veteran also reported the incident at the bar while on 
leave, stating that the Vietnamese held him at gunpoint and 
demanded money.  He further stated that he had occasion to 
visit sick bay, where he was exposed to wounded and dead 
soldiers.

Finally, in a January 2009 letter, the Veteran stated that in 
April 1969 while on leave, he was confronted by Vietnamese 
gunmen seeking money.  He also noted his exposure to overhead 
gunfire and noted his visit to a hospital in Siagon where he 
saw injured and dead soldiers.

Overall, the Board must find that the Veteran's statements, 
overall, provide limited evidence against his own claim.  
Simply stated, over time the Veteran's statements regarding 
his stressors in service have changed, adding stressors and 
then not referring to prior stressors cited as the basis of 
his PTSD in past recollections.  Such facts are important 
regarding the critical issue of stressor verification. 

As noted above, the Veteran must provide independent evidence 
to corroborate his statements as to the occurrence of the 
claimed stressors.  For JSRRC to verify his stressors he must 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.

Simply stated, none of the events are capable of verification 
by JSRRC or VA.  The Veteran did not provide sufficient 
information with which the occurrence of any of the events 
can be verified.  The RO sent the Veteran a letter in 
February 2008 seeking additional, and more specific, 
information regarding the claimed stressors.  The Veteran 
provided additional information in his letter of January 2009 
regarding the incident in the bar and being held at gunpoint; 
however, that incident cannot be confirmed as JSRRC cannot 
confirm acts that occurred while the Veteran was on leave.  
See VBA's Adjudication Procedure Manual, M21-1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented).  The Veteran has not indicated that 
he reported the incident to his superiors nor has he provided 
documentation corroborating incident.  It is also noted that 
the Veteran has given two different time periods in which 
this occurrence supposedly occurred - 1968 and April 1969.

As for the other incidents, the Veteran has failed to provide 
the location where the incidents took place, the approximate 
dates (within a two month period) of the incidents, and the 
unit of assignment at the time the stressful events occurred.

In October 2008, VA made a formal finding of a lack of 
information required to corroborate the stressors cited by 
the Veteran.  The finding was of insufficient information to 
send to the JSRRC and/or to allow for meaningful research of 
Marine Corps of National Archives and Records Administration 
(NARA) records.

The Board in no way intends to impugn the sincerity of the 
statements made by the Veteran; however, his statements that 
these events occurred are insufficient, by themselves, to 
establish entitlement to service connection.  The Board 
stresses that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  The Board must, 
therefore, conclude that there is no evidence to substantiate 
that the Veteran's claimed in-service stressors occurred.

For the reasons stated above, the Veteran's claim for service 
connection for PTSD must be denied.  The evidence is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, the duty 
to notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the notice letter was provided to the Veteran 
subsequent to the initial RO decision.  The letter, dated 
February 2008, included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in October 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The Veteran was afforded VA medical 
examinations.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





ORDER

New and material evidence not having been received to reopen 
a claim for service connection a skin condition, the 
Veteran's application to reopen the claim is denied.

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To that extent, the 
appeal is granted.

Entitlement to service connection for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


